



EXHIBIT 10.2


RAMCO-GERSHENSON PROPERTIES TRUST
INDUCEMENT INCENTIVE PLAN
 Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”), sets forth herein the terms of its Inducement Incentive Plan (the
“Plan”), as follows:
Section 1
PURPOSE  

The Plan is intended to enhance the ability of the Trust, RGI, RGLP (as defined
below) and the Subsidiaries and Affiliates of each of them to attract and retain
highly qualified Trustees, officers, key employees and other persons and to
motivate such persons to serve the Trust, RGI, RGLP, and the Subsidiaries of
each of them and to improve the business results and earnings of the Trust and
RGLP, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the Trust.
To this end, the Plan provides for the grant of options, share appreciation
rights, restricted shares, restricted share units, unrestricted shares and
dividend equivalent rights. Any of these awards may, but need not, be made as
performance incentives to reward attainment of performance goals in accordance
with the terms hereof. Share options granted under the Plan may be incentive
stock options or non-qualified options, as provided herein.
Section 2
DEFINITIONS  

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
2.1 “Affiliate” means a person or entity which controls, is controlled by, or is
under common control with the Trust, RGI or RGLP, as the case may be.
2.2“Award” means a grant of an Option, Share Appreciation Right, Restricted
Shares, Restricted Share Units, Unrestricted Shares or Dividend Equivalent
Rights under the Plan.
2.3“Award Agreement” means a written or electronic agreement or other instrument
that evidences and sets out the terms and conditions of an Award.
2.4“Benefit Arrangement” shall have the meaning set forth in Section 14 hereof.
2.5“Board” means the Board of Trustees of the Trust.
2.6“Cause” means, unless otherwise provided in an applicable written agreement
with the Trust, RGI, RGLP or a Subsidiary or Affiliate of any of them, (i)
actual dishonesty intended to result in substantial personal enrichment at the
expense of the Trust or of any subsidiary of the Trust, (ii) the conviction of a
felony, or (iii) repeated willful and deliberate failure or refusal to perform
the duties normally associated with a Participant’s position which is not
remedied in a reasonable period of time after receipt of written notice from the
Trust.
2.7“Change in Control” means:
(a)    On or after the Effective Date of this Plan, any person (which, for all
purposes hereof, shall include, without limitation, an individual, sole
proprietorship, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, trust, body corporate and a trustee,
executor, administrator or other legal representative) (a “Person”) or any group
of two or more Persons acting in concert becomes the beneficial owner, directly
or indirectly, of securities of the Trust representing, or acquires the right to
control or direct, or to acquire through the conversion of securities or the
exercise of warrants or other rights to acquire securities, 40% or more of the
combined voting power of the Trust's then outstanding securities; provided that
for the purposes of this provision (A) “voting power” means the right to vote
for the election of trustees, and (B) any determination of percentage of
combined voting power shall be made on the basis that (x) all securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group which are convertible into securities carrying
voting rights have been converted (whether or not then convertible) and all
options, warrants or other rights which may be exercised to acquire securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group have been exercised (whether or not then
exercisable), and (y) no such convertible securities have been converted by any
other Person and no such options, warrants or other rights have been exercised
by any other Person; or
(b)    A reorganization, merger, consolidation, combination, corporate
restructuring or similar transaction (an “Event”), in each case, in respect of
which the beneficial owners of the outstanding Trust voting securities
immediately prior to such Event do not, following such Event, beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees of the Trust and any resulting parent entity of the Trust in
substantially the same proportions as their ownership, immediately prior to such
Event, of the outstanding Trust voting securities; or
(c)    An Event involving the Trust as a result of which 40% or more of the
members of the board of trustees of the parent entity of the Trust or the Trust
are not persons who were members of the Board immediately prior to the earlier
of (x) the Event, (y) execution of an agreement the consummation of which would
result in the Event, or (z) announcement by the Trust of an intention to effect
the Event.


1

--------------------------------------------------------------------------------







Notwithstanding the preceding, to the extent “Change in Control” is a payment
trigger, and not merely a vesting trigger, for any 409A Award, “Change in
Control” means a change in the ownership or effective control of the Trust, or a
change in the ownership of a substantial portion of the assets of the Trust, as
described in Treas. Reg. Section 1.409A-3(i)(5), but replacing the term “Trust”
for the term “corporation” in such regulation.
2.8“Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended, and the rules and regulations promulgated thereunder.
2.9“Committee” means the Compensation Committee of the Board, or, if the Board
so elects, a different committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.1.
2.10“Disability” means a Participant’s physical or mental condition resulting
from any medically determinable physical or mental impairment that renders such
Participant incapable of engaging in any substantial gainful employment and that
can be expected to result in death or that has lasted or can be expected to last
for a continuous period of not less than 365 days. Notwithstanding the
foregoing, a Participant shall not be deemed to be Disabled as a result of any
condition that:


(a)    Was contracted, suffered, or incurred while such Participant was engaged
in, or resulted from such Participant having engaged in, a felonious activity;
(b)    Resulted from an intentionally self-inflicted injury or an addiction to
drugs, alcohol, or substances which are not administered under the direction of
a licensed physician as part of a medical treatment plan; or
(c)    Resulted from service in the Armed Forces of the United States for which
such Participant received or is receiving a disability benefit or pension from
the United States, or from service in the armed forces of any other country
irrespective of any disability benefit or pension.


The Disability of a Participant and the date on which a Participant ceases to be
employed by reason of Disability shall be determined by the Trust, in accordance
with uniform principles consistently applied, on the basis of such evidence as
the Committee and the Trust deem necessary and desirable, and its good faith
determination shall be conclusive for all purposes of the Plan. The Committee or
the Trust shall have the right to require a Participant to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Trust shall require in order to make a determination
concerning the Participant’s physical or mental condition; provided, however,
that a Participant may not be required to undergo a medical examination more
often than once each 180 days, nor at any time after the normal date of the
Participant’s Retirement. If any Participant engages in any occupation or
employment (except for rehabilitation as determined by the Committee) for
remuneration or profit, which activity would be inconsistent with the finding of
Disability, or if the Committee, on the recommendation of the Trust, determines
on the basis of a medical examination that a Participant no longer has a
Disability, or if a Participant refuses to submit to any medical examination
properly requested by the Committee or the Trust, then in any such event, the
Participant shall be deemed to have recovered from such Disability. The
Committee in its discretion may revise this definition of “Disability” for any
grant, except to the extent that the Disability is a payment event under a 409A
Award.
2.11“Dividend Equivalent Right” means a right, granted to a Participant under
Section 12 hereof, to receive cash, Shares, other Awards or other property equal
in value to dividends paid with respect to a specified number of Shares, or
other periodic payments.
2.12“Effective Date” means April 3, 2018.
2.13“Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.
2.14“Fair Market Value” means the value of a Share, determined as follows: if on
the Grant Date or other determination date the Shares are listed on an
established national or regional share exchange, is admitted to quotation on the
New York Stock Exchange (“NYSE”) or is publicly traded on an established
securities market, the Fair Market Value of a Share shall be the closing price
of the Shares on such exchange or in such market (if there is more than one such
exchange or market the Committee shall determine the appropriate exchange or
market) on the Grant Date or such other determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Shares is reported for such trading day, on
the next preceding day on which any sale shall have been reported. If the Shares
are not listed on such an exchange, quoted on such system or traded on such a
market, Fair Market Value shall be the value of the Shares as determined by the
Committee in good faith; provided that such valuation with respect to any Award
that the Trust intends to be a stock right not providing for the deferral of
compensation under Treas. Reg. Section 1.409A-1(b)(5)(i) (Non-Qualified Options)
shall be determined by the reasonable application of a reasonable valuation
method, as described in Treas. Reg. Section 1.409A-1(b)(5)(iv)(B).
2.15“Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a


2

--------------------------------------------------------------------------------





foundation in which any one or more of these persons (or the Participant)
control the management of assets, and any other entity in which one or more of
these persons (or the Participant) own more than fifty percent of the voting
interests.
2.16“409A Award” means any Award that is treated as a deferral of compensation
subject to the requirements of Code Section 409A.
2.17“Good Reason” shall mean, except as set forth in a separate agreement
between the Trust and a Participant, the initial existence of one or more of the
following conditions arising without the consent of a Participant within the
one-year period following a Change in Control, provided that such Participant
provides notice to the Trust of the existence of such condition within 90 days
of the initial existence of the condition, the Trust does not remedy the
condition within 30 days after receiving notice, and such Participant actually
terminates employment with the Company within 30 days following the Trust’s
failure to remedy the condition:
(a)    A material diminution in a Participant’s base salary in effect
immediately before the date of the Change in Control or as increased from time
to time thereafter;
(b)    A material diminution in a Participant’s authority, duties, or
responsibilities;
(c)    A material diminution in the authority, duties, or responsibilities of
the supervisor to whom a Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the Board;
(d)    A material diminution in the budget over which a Participant retains
authority;
(e)    A material change in the geographic location at which a Participant must
perform the services related to his or her position; or
(f)    Any other action or inaction that constitutes a material breach by the
Trust of any agreement under which a Participant provides services to the Trust.
2.18“Grant Date” means the date on which the Committee approves an Award or such
later date as may be specified by the Committee.
2.19“Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
2.20“Non-Qualified Option” means an Option that is not an Incentive Stock
Option.
2.21“Option” means an option to purchase Shares pursuant to the Plan, which may
either be an Incentive Stock Option or a Non-Qualified Option.
2.22“Option Price” means the exercise price for each Share subject to an Option.
2.23“Other Agreement” shall have the meaning set forth in Section 14 hereof.
2.24“Outside Trustee” means a member of the Board who is not an officer or
employee of the Trust, of RGI, of RGLP, or of any of their Affiliates.
2.25“Participant” means a person who receives or holds an Award under the Plan.
For the avoidance of doubt, any Award granted under the Plan shall comply with
all requirements relating to “employment inducement awards” as set forth in NYSE
Listed Company Manual Rule 303A.08 (or any successor rule).
2.26“Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 13) over a performance period of up
to 10 years.
2.27 “Plan” means this Ramco-Gershenson Properties Trust Inducement Incentive
Plan.
2.28“Reorganization” means any reorganization, merger or consolidation of the
Trust with one or more other entities which does not constitute a Change in
Control.
2.29“RGI” means Ramco-Gershenson, Inc., a Michigan corporation.
2.30“RGLP” means Ramco-Gershenson Properties, L.P., a Delaware limited
partnership.
2.31“Restricted Share” means a Share awarded to a Participant pursuant to
Section 10 hereof.
2.32“Restricted Share Unit” means a bookkeeping entry representing the
equivalent of a Share awarded to a Participant pursuant to Section 10 hereof.
2.33“Retirement” means termination of Service with consent of the Committee on
or after age 62, or any other definition established by the Compensation
Committee, in its discretion, either in any Award or in writing after the grant
of any Award, provided that the definition of Retirement with respect to the
timing of payment (and not merely vesting) of any 409A Award cannot be changed
after the Award is granted.
2.34“SAR Exercise Price” means the per share exercise price of an SAR granted to
a Participant under Section 9 hereof.
2.35“Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.
2.36“Service” means service as a Service Provider to the Trust, RGI, RGLP, or a
Subsidiary or Affiliate of any of them. Unless otherwise stated in the
applicable Award Agreement, a Participant’s change in position or duties shall
not result in interrupted or terminated Service, so long as such Participant
continues to be a Service Provider to the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Committee, which determination shall be final, binding and
conclusive. With respect to the timing of payment (and not merely vesting) of
any 409A Award, whether a termination of Service shall have occurred shall be
determined in accordance with the definition of “Separation from Service” under
Treas. Reg. Section 1.409(A)-1(h).


3

--------------------------------------------------------------------------------





2.37“Service Provider” means an employee, officer or Trustee of the Trust, RGI,
RGLP, or a Subsidiary or Affiliate of any of them, or a consultant or adviser
providing services to the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any
of them.
2.38“Share” or “Shares” means the common shares of beneficial interest of the
Trust.
2.39“Share Appreciation Right” or “SAR” means a right granted to a Participant
under Section 9 hereof.
2.40“Subsidiary” means any “subsidiary corporation” of the Trust, of RGI or of
RGLP within the meaning of Section 424(f) of the Code.
2.41“Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them or with which the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them combines.
2.42“Ten Percent Shareholder” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding shares of
the Trust, RGI, RGLP or any of their Subsidiaries. In determining share
ownership, the attribution rules of Section 424(d) of the Code shall be applied.
2.43“Termination Date” means the date upon which an Option shall terminate or
expire, as set forth in Section 8.3 hereof.
2.44“Trust” means Ramco-Gershenson Properties Trust, a Maryland real estate
investment trust.
2.45“Unrestricted Share Award” means an Award pursuant to Section 11 hereof.


Section 3 ADMINISTRATION OF THE PLAN
3.1Committee.  The Plan shall be administered by or pursuant to the direction of
the Committee. The Committee shall have such powers and authorities related to
the administration of the Plan as are consistent with the governing documents of
the Trust and applicable law. The Committee shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Committee deems to be necessary or appropriate to the administration of the
Plan, any Award or any Award Agreement. All such actions and determinations
shall be by the affirmative vote of a majority of the members of the Committee
present at a meeting or by unanimous consent of the Committee executed in
writing in accordance with the Trust’s governing documents and applicable law;
provided, that subject to the governing documents of the Trust and applicable
law, the Committee may delegate all or any portion of its authority under the
Plan to a subcommittee of trustees and/or officers of the Trust for the purposes
of determining or administering Awards granted to persons who are not then
subject to the reporting requirements of Section 16 of the Exchange Act. The
interpretation and construction by the Committee of any provision of the Plan,
any Award or any Award Agreement shall be final, binding and conclusive. The
Committee shall consist of not less than three (3) members of the Board, which
members shall be “Non‑Employee Trustees” as defined in Rule 16b-3 under the
Exchange Act (or such greater number of members which may be required by said
Rule 16b-3) and which members shall qualify as “independent” under any
applicable stock exchange rules.
3.2Terms of Awards.  Subject to the other terms and conditions of the Plan, the
Committee shall have full and final authority to:
(i)    Designate Participants,
(ii)    Determine the type or types of Awards to be made to a Participant,
(iii)    Determine the number of Shares to be subject to an Award,
(iv)    establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options) or to ensure exemption from or compliance with Code
Section 409A,
(v)    Prescribe the form of each Award Agreement evidencing an Award, and
(vi)    Amend, modify, or supplement the terms of any outstanding Award.
Notwithstanding the foregoing, no amendment, modification or supplement of any
Award shall, without the consent of the Participant, impair the Participant’s
rights under such Award, or subject to the requirements of Code Section 409A any
Award that was excluded from Code Section 409A coverage upon grant, and no
amendment, modification or supplement of any Award that would be treated as a
repricing under the rules of the stock exchange or market on which the Shares
are listed or quoted shall be made without approval of the Trust’s shareholders.
 
The Trust may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Participant on account of actions taken by the
Participant in violation or breach of or in conflict with any employment
agreement, non-competition agreement, any agreement prohibiting solicitation of
employees, tenants or others of the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them or any confidentiality obligation with respect to the
Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them or otherwise in
competition with the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them, to the extent specified in such Award Agreement applicable to the
Participant. Furthermore, unless the Committee provides otherwise in the
applicable Award Agreement, the Trust may annul an Award if the Participant is
an employee of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them
and is terminated for Cause as defined in the applicable Award Agreement or the
Plan, as applicable.


4

--------------------------------------------------------------------------------





Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR which reduces the Option Price or SAR Exercise Price,
either by lowering the Option Price or SAR Exercise Price or by canceling the
outstanding Option or SAR and granting a replacement or substitute Option or SAR
with a lower exercise price without the approval of Trust’s shareholders,
provided, that, appropriate adjustments may be made to outstanding Options and
SARs pursuant to Section 16.
3.3Deferral Arrangement.  The Committee may permit or require the deferral of
any award payment into a deferred compensation arrangement, subject to
compliance with the provisions of Section 17, Code Section 409A, in each case,
where applicable, and such other rules and procedures as it may establish, which
may include provisions for the payment or crediting of interest or dividend
equivalents, including converting such credits into deferred Share equivalents
and restricting deferrals to comply with hardship or unforeseeable emergency
distribution rules affecting 401(k) plans or 409A Awards. Notwithstanding the
foregoing, no deferral shall be allowed if the deferral opportunity would
violate Code Section 409A.
3.4No Liability.  No member of the Board or of the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award or Award Agreement.
3.5Book Entry.  Notwithstanding any other provision of this Plan to the
contrary, the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them may
elect to satisfy any requirement under this Plan for the delivery of Share
certificates through the use of book-entry.


Section 4SHARES SUBJECT TO THE PLAN
Subject to adjustment as provided in Section 16 hereof, the aggregate number of
Shares available for issuance under the Plan shall be Six Million (6,000,000)
and such Six Million (6,000,000) aggregate number of Shares shall also be the
maximum aggregate number of Shares in respect of which Incentive Stock Options
may be granted under the Plan. Shares issued or to be issued under the Plan
shall be authorized but unissued Shares or issued Shares that have been
reacquired by the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them.
If any Shares covered by an Award are not purchased or are forfeited, or if an
Award otherwise terminates without delivery of Shares subject thereto, then the
number of Shares related to such Award and subject to such forfeiture or
termination shall not be counted against the limit set forth above (or included
for purposes of the calculation in the proviso, above), but shall again be
available for making Awards under the Plan. If an Award (other than a Dividend
Equivalent Right) is denominated in Shares, the number of Shares covered by such
Award, or to which such Award relates, shall be counted on the date of grant of
such Award against the aggregate number of Shares available for granting Awards
under the Plan as provided above. Notwithstanding the foregoing, the following
Shares shall not be available for future grant: (a) Shares tendered or withheld
in payment of the exercise price of an Option, and (b) Shares withheld by the
Trust or otherwise received by the Trust to satisfy tax withholding obligations
in connection with an Award. In addition, all Shares covered by a SAR (including
Shares subject to a stock-settled SAR that were issued upon the net settlement
or net exercise of such SAR) shall be counted against the number of Shares
available for issuance under the Plan and Shares purchased in the open market
using Option proceeds shall not be available for future grants under the Plan.
The Committee shall have the right to substitute or assume Awards in connection
with mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code or Section 1.409A-1(b)(5)(v)(D) of the Treasury
Regulations applies. The number of Shares reserved pursuant to Section 4 may be
increased by the corresponding number of Awards assumed and, in the case of a
substitution, by the net increase in the number of Shares subject to Awards
before and after the substitution.
Section 5
EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1Effective Date.  The Plan shall be effective as of the Effective Date.
5.2Term.  The Plan shall terminate automatically ten (10) years after the
Effective Date and may be terminated on any earlier date as provided in
Section 5.3. The termination of the Plan shall not affect any Award outstanding
on the date of such termination.
5.3Amendment and Termination of the Plan.  The Board may, at any time and from
time to time, amend, suspend, or terminate the Plan as to any Shares as to which
Awards have not been made. An amendment shall be contingent on approval of the
Trust’s shareholders to the extent stated by the Board, required by applicable
law or required by applicable stock exchange listing requirements. In addition,
an amendment will be contingent on approval of the Trust’s shareholders if the
amendment would: (i) materially increase the benefits accruing to Participants
under the Plan, (ii) increase the aggregate number of Shares that may be issued
under the Plan (including upon exercise of Incentive Stock Options),
(iii) modify the requirements as to eligibility for participation in the Plan,
or (iv) except as permitted pursuant to the provisions of Section 16, reduce the
Option Price of any previously granted Option or the grant price of any
previously granted SAR, cancel any previously granted Options or SARs and grant
substitute Options or SARs with a lower Option Price than the canceled Options
or a lower grant price than the canceled SARs, or exchange any Options or SARs
for cash, other awards, or Options or SARs with an Option Price or grant price
that is less than the exercise price of the original Options or SARs. No Awards
shall be made after termination of the Plan. No amendment, suspension or
termination of the Plan shall (i) without the consent of the Participant, impair
rights or obligations under any Award


5

--------------------------------------------------------------------------------





theretofore awarded under the Plan, nor (ii) accelerate any payment under any
409A Award except as otherwise permitted by the regulations under Section 409A
of the Code.


Section 6AWARD ELIGIBILITY AND LIMITATIONS
6.1Eligibility for Awards.  Subject to this Section 6, Awards may be made under
the Plan to any officer or employee of the Trust or of any of its Affiliates,
and any other person who provides services to the Trust or any of its
Affiliates, including a trustee of the Trust; provided, however, that only an
individual eligible to receive an inducement award or inducement grant under New
York Stock Exchange Listed Company Manual Rule 303A.08 (or any successor rule)
shall be eligible to receive an Award under the Plan, except as approved by the
shareholders of the Trust. An employee on leave of absence may be considered as
still in the employ of the Trust or one of its Affiliates for purposes of
eligibility for participation in the Plan.
6.2Successive Awards and Substitute Awards.  An eligible person may receive more
than one Award, subject to such restrictions as are provided herein.
Notwithstanding Sections 8.1 and 9.1, the Option Price of an Option or the grant
price of an SAR that is a Substitute Award may be less than 100% of the Fair
Market Value of a Share on the date of grant of the Substitute Award provided
that the Option Price or grant price is determined in accordance with the
principles of Code Section 424 and the regulations thereunder or the principles
of Treasury Regulation Section 1.409A-1(b)(5)(v)(D).


Section 7AWARD AGREEMENT
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Committee shall from time to time
determine. Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-Qualified Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-Qualified Options.
Section 8
TERMS AND CONDITIONS OF OPTIONS

8.1Option Price.  The Option Price of each Option shall be fixed by the
Committee and stated in the Award Agreement evidencing such Option. The Option
Price of each Option shall be at least the Fair Market Value on the Grant Date
of a Share; provided, however, that in the event that a Participant is a Ten
Percent Shareholder, the Option Price of an Option granted to such Participant
that is intended to be an Incentive Stock Option shall be not less than
110 percent of the Fair Market Value of a Share on the Grant Date.
8.2Vesting.  Subject to Sections 8.3, 8.4, 8.5 and 16.2 hereof, each Option
granted under the Plan shall become exercisable at such times and under such
conditions (including based on achievement of performance goals and/or future
service requirements) as shall be determined by the Committee and stated in the
Award Agreement; provided, however, that the vesting of any Option that is based
on performance criteria and level of achievement versus such criteria will be
subject to a performance period of not less than one (1) year, and the vesting
of any Option that is based solely upon continued employment and/or the passage
of time may not vest in full over a period of less than one (1) year from the
Grant Date. For purposes of this Section 8.2, fractional numbers of Shares
subject to an Option shall be rounded to the next nearest whole number.
8.3Term.  Each Option granted under the Plan shall terminate, and all rights to
purchase Shares thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option (the “Termination
Date”); provided, however, that in the event that the Participant is a Ten
Percent Shareholder, an Option granted to such Participant that is intended to
be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its Grant Date.
8.4Termination of Service.  Unless the Committee otherwise provides in an Award
Agreement or in a written agreement with the Participant after the Award
Agreement is issued, upon the termination of a Participant’s Service, except to
the extent that such termination is due to death, Disability, or Retirement, any
Option held by such Participant that has not vested shall immediately be deemed
forfeited and any otherwise vested Option or unexercised portion thereof shall
terminate three (3) months after the date of such termination of Service, but in
no event later than the date of expiration of the Option. If a Participant’s
Service is terminated for Cause, the Option or unexercised portion thereof shall
terminate as of the date of such termination. Unless the Committee otherwise
provides in an Award Agreement or in a written agreement with the Participant
after the Award Agreement is issued, if a Participant’s Service is terminated
(i) due to Retirement any Option held by such Participant that has not vested
shall immediately be deemed forfeited, and any vested Option or Option that
vests upon the Committee’s exercise of its discretion shall continue in
accordance with its terms and shall expire upon its normal date of expiration
(except that an Incentive Stock Option shall cease to be an Incentive Stock
Option upon the expiration of three (3) months from the date of the
Participant’s Retirement and thereafter shall be a Non-Qualified Option),
(ii) due to Disability, the Option shall become fully vested and shall continue
in accordance with its terms and shall expire upon its normal date of expiration
(except that an Incentive Stock Option shall cease to be an Incentive Stock
Option upon the expiration of twelve (12) months from the termination of the
Participant’s service due to Disability and thereafter shall be a Non-Qualified
Option) or (iii) due to death, any Option of the deceased Participant shall
become fully vested and shall continue in accordance with its terms and shall
expire on its normal date of expiration (except that an Incentive Stock Option
shall cease to be an Incentive Stock Option upon the expiration of twelve
(12) months from the date


6

--------------------------------------------------------------------------------





of the Participant’s death and thereafter shall be a Non-Qualified Option).
Notwithstanding the foregoing, in the event a Participant’s Service is
terminated by the Trust without Cause or by a Participant for Good Reason within
the one-year period following a Change in Control, any outstanding Option shall
become fully vested and shall continue in accordance with its terms and shall
expire upon its normal date of expiration (except that an Incentive Stock Option
shall cease to be an Incentive Stock Option upon the expiration of three
(3) months from the date of such termination of Service and thereafter shall be
a Non-Qualified Option). Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.
8.5Limitations on Exercise of Option.  Notwithstanding any other provision of
the Plan, in no event may any Option be exercised, in whole or in part, after
the occurrence of an event referred to in Section 16 hereof which results in
termination of the Option.
8.6Method of Exercise.  An Option that is exercisable may be exercised by the
Participant’s delivery to the Trust of written notice of exercise on any
business day, at the Trust’s principal office, on the form specified by the
Committee. Such notice shall specify the number of Shares with respect to which
the Option is being exercised and, except to the extent provided in
Section 8.12.3 or Section 8.12.4, shall be accompanied by payment in full of the
Option Price of the Shares for which the Option is being exercised plus the
amount (if any) of federal and/or other taxes which the Trust or an Affiliate
may, in its judgment, be required to withhold with respect to an Award. The
minimum number of Shares with respect to which an Option may be exercised, in
whole or in part, at any time shall be the lesser of (i) 100 Shares or such
lesser number set forth in the applicable Award Agreement and (ii) the maximum
number of Shares available for purchase under the Option at the time of
exercise.
8.7Rights of Holders of Options.  Unless otherwise stated in the applicable
Award Agreement, a Participant holding or exercising an Option shall have none
of the rights of a shareholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject Shares or to
direct the voting of the subject Shares) until the Shares covered thereby are
fully paid and issued to the Participant. Except as provided in Section 16
hereof, no adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such issuance.
8.8Delivery of Share Certificates.  Promptly after the exercise of an Option to
purchase Shares by a Participant and the payment in full of the Option Price,
unless the Trust shall then have uncertificated Shares, such Participant shall
be entitled to the issuance of a Share certificate or certificates evidencing
his/her ownership of the Shares purchased upon such exercise.
8.9Transferability of Options.  Except as provided in Section 8.10, during the
lifetime of a Participant, only the Participant (or, in the event of legal
incapacity or incompetency, the Participant’s guardian or legal representative)
may exercise an Option. Except as provided in Section 8.10, no Option shall be
assignable or transferable by the Participant to whom it is granted, other than
by will or the laws of descent and distribution. Any attempt to transfer an
Option in violation of this Plan shall render such Option null and void.
8.10Family Transfers.  If authorized in the applicable Award Agreement, a
Participant may transfer, not for value, all or part of an Option which is not
an Incentive Stock Option to any Family Members. For the purpose of this
Section 8.10, a “not for value” transfer is a transfer which is (i) a gift to a
trust for the benefit of the participant and/or one or more Family Members, or
(ii) a transfer under a domestic relations order in settlement of marital
property rights. Following a transfer under this Section 8.10, any such Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Options are
prohibited except in accordance with this Section 8.10 or by will or the laws of
descent and distribution. The events of termination of Service of Section 8.4
hereof shall continue to be applied with respect to the original Participant,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section 8.4.
8.11Limitations on Incentive Stock Options.  An Option shall constitute an
Incentive Stock Option only (i) if the Participant granted such Option is an
employee of the Trust or any Subsidiary of the Trust; (ii) to the extent
specifically provided in the related Award Agreement; and (iii) to the extent
that the aggregate Fair Market Value (determined at the time the Option is
granted) of the Shares with respect to which all Incentive Stock Options held by
such Participant become exercisable for the first time during any calendar year
(under the Plan and all other plans of the Participant’s employer and its
Affiliates) does not exceed $100,000. This limitation shall be applied by taking
Options into account in the order in which they were granted. Notwithstanding
anything to the contrary contained herein, any Option designated as an Incentive
Stock Option that fails to meet the requirements of Code Section 422 shall be a
Non-Qualified Option.
8.12Form of Payment.
8.12.1    General Rule. Payment of the Option Price for the Shares purchased
pursuant to the exercise of an Option shall be made in cash or in cash
equivalents acceptable to the Trust.
8.12.2    Surrender of Shares. To the extent approved by the Committee in its
sole discretion, payment of the Option Price for Shares purchased pursuant to
the exercise of an Option may be made all or in part through the tender to the
Trust of Shares, which Shares, if acquired from the Trust, shall have been held
for at least six months at the time of tender and which shall be valued, for
purposes of determining the extent to which the Option Price has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.
8.12.3    Cashless Exercise. To the extent permitted by law and to the extent
permitted by the Committee in its sole discretion, payment of the Option Price
for Shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Committee) of an irrevocable
direction to a registered securities broker acceptable to the


7

--------------------------------------------------------------------------------





Trust to sell Shares and to deliver all or part of the sales proceeds to the
Trust in payment of the Option Price and any withholding taxes described in
Section 18.3.
8.12.4    Other Forms of Payment. To the extent permitted by the Committee in
its sole discretion, payment of the Option Price for Shares purchased pursuant
to exercise of an Option may be made in any other form that is consistent with
applicable laws, regulations and rules.


Section 9TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS
9.1Right to Payment and Grant Price.  An SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the SAR as determined by the Committee. The Award Agreement for
an SAR shall specify the grant price of the SAR, which shall be at least the
Fair Market Value of a Share on the Grant Date. SARs may be granted in
conjunction with all or part of an Option granted under the Plan or at any
subsequent time during the term of such Option, in conjunction with all or part
of any other Award or without regard to any Option or other Award.
9.2Other Terms.  The Committee shall determine at the Grant Date or thereafter,
the time or times at which and the conditions under which an SAR may be
exercised (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions
(provided that no SAR shall be exercisable following the tenth anniversary of
its Grant Date), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Shares will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be in tandem or in combination with any other Award, and any other terms and
conditions of any SAR; provided, however, that the vesting of any SAR that is
based on performance criteria and level of achievement versus such criteria will
be subject to a performance period of not less than one (1) year, and the
vesting of any SAR that is based solely upon continued employment and/or the
passage of time may not vest in full over a period of less than one (1) year
from the Grant Date.
9.3Transferability of SARs. Unless the Committee otherwise provides in an Award
Agreement or any amendment or modification thereof, no SAR may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
SARs granted to a Participant under the Plan shall be exercisable during his or
her lifetime only by such Participant. Any attempt to transfer an SAR in
violation of this Plan shall render such SAR null and void.


Section 10
TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED SHARE UNITS

10.1Grant of Restricted Shares or Restricted Share Units.  Awards of Restricted
Shares or Restricted Share Units may be made to eligible persons. Restricted
Shares or Restricted Share Units may also be referred to as performance shares
or performance share units. If so indicated in the Award Agreement at the time
of grant, a Participant may vest in more than 100% of the number of Restricted
Share Units awarded to the Participant.
10.2Restrictions.  At the time an Award of Restricted Shares or Restricted Share
Units is made, the Committee may, in its sole discretion, establish a period of
time (a “Restricted Period”) applicable to such Restricted Shares or Restricted
Share Units, during which a portion of the Shares related to such Award shall
become nonforfeitable or vest, on each anniversary of the Grant Date or
otherwise, as the Committee may deem appropriate. Each Award of Restricted
Shares or Restricted Share Units may be subject to a different Restricted
Period. The Committee may, in its sole discretion, at the time a grant of
Restricted Shares or Restricted Share Units is made, prescribe restrictions in
addition to or other than the expiration of the Restricted Period, including the
satisfaction of corporate or individual performance conditions, which may be
applicable to all or any portion of the Restricted Shares or Restricted Share
Units in accordance with Section 13.1 and 13.2. Neither Restricted Shares nor
Restricted Share Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Restricted Shares or Restricted Share Units. Each Participant may
designate a beneficiary upon his or her death for the Restricted Shares or
Restricted Share Units awarded to him or her under the Plan. If a Participant
fails to designate a beneficiary, the Participant shall be deemed to have
designated his or her estate as his or her beneficiary. Any attempt to transfer
an Award of Restricted Shares or Restricted Share Units in violation of this
Plan shall render such Award null and void.
10.3Restricted Shares Certificates.  The Trust shall issue, in the name of each
Participant to whom Restricted Shares have been granted, Share certificates
representing the total number of Restricted Shares granted to the Participant,
as soon as reasonably practicable after the Grant Date. The Committee may
provide in an Award Agreement that either (i) the Trust shall hold such
certificates for the Participant’s benefit until such time as the Restricted
Shares are forfeited to the Trust or the restrictions lapse, or (ii) such
certificates shall be delivered to the Participant, provided, however, that such
certificates shall bear a legend or legends that comply with the applicable
securities laws and regulations and makes appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.
10.4Rights of Holders of Restricted Shares.  Unless the Committee otherwise
provides in an Award Agreement, holders of Restricted Shares shall have the
right to vote such Shares and the right to receive any dividends or
distributions declared or paid with respect to such Shares. All distributions,
if any, received by a Participant with respect to Restricted Shares as a result
of any share split, share dividend, combination of shares, or other similar
transaction shall be subject to the restrictions applicable


8

--------------------------------------------------------------------------------





to the original Award. If any such dividends or distributions are paid in cash,
unless otherwise specified in the Award Agreement, the right to receive such
cash payments shall be subject to the same restrictions on transferability as
the Restricted Shares with respect to which they are paid, and shall be
accumulated during the Restricted Period and paid or forfeited when the
Restricted Shares vest or are forfeited. In no event shall any cash dividend or
distribution be paid later than 2½ months after the end of the tax year in which
the applicable Restricted Period ends.
10.5Rights of Holders of Restricted Share Units.
10.5.1    Dividend Equivalent Rights.  Unless the Committee otherwise provides
in an Award Agreement, holders of Restricted Share Units shall have no rights as
shareholders of the Trust. The Committee may provide in an Award Agreement
evidencing a grant of Restricted Share Units that the holder of such Restricted
Share Units shall be entitled to receive, upon the payment of a cash dividend or
distribution on outstanding Shares, or at any time thereafter that is exempt
from or in compliance with Section 409A of the Code, a Dividend Equivalent Right
in accordance with Section 12.
10.5.2    Creditor’s Rights.  A holder of Restricted Share Units shall have no
rights other than those of a general creditor of the Trust. Restricted Share
Units represent an unfunded and unsecured obligation of the Trust, subject to
the terms and conditions of the applicable Award Agreement.
10.6Termination of Service.  Unless the Committee otherwise provides in an Award
Agreement or in a written agreement with the Participant after the Award
Agreement is issued, upon the termination of a Participant’s Service, any
Restricted Shares or Restricted Share Units held by such Participant that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited, except to the extent
that such termination is due to death, Disability, or Retirement. Further, the
Award Agreement may specify that the vested portion of the Award shall continue
to be subject to the terms of any applicable transfer or other restriction.
Unless the Committee otherwise provides in an Award Agreement or in a written
agreement with the Participant after the Award Agreement is issued, if a
Participant’s Service is terminated due to (i) death or Disability, any
outstanding Award of Restricted Shares or Restricted Share Units shall be fully
vested, and the Shares subject to such Awards shall be delivered in accordance
with the terms of Section 10.7 below; or (ii) due to Retirement, any outstanding
Award of Restricted Shares or Restricted Share Units shall be forfeited, subject
to the Committee’s discretion to accelerate all or part of such Award, and the
Shares subject to such Awards that are not forfeited shall be delivered in
accordance with the terms of Section 10.7 below; provided, however, in the case
of any Award relating to Restricted Share Units, the Shares subject to such
Award shall be delivered in accordance with their original vesting schedule.
Notwithstanding the foregoing, in the event a Participant’s Service is
terminated by the Trust without Cause or by a Participant for Good Reason within
the one-year period following a Change in Control, any outstanding Award of
Restricted Shares or Restricted Share Units shall become fully vested, and the
Shares subject to such Awards shall be delivered in accordance with the terms of
Section 10.7 below. Upon forfeiture of any Restricted Shares or Restricted Share
Units, a Participant shall have no further rights with respect to such Award,
including but not limited to any right to vote Restricted Shares or any right to
receive dividends with respect to Restricted Shares or Restricted Share Units.
10.7Delivery of Shares.  Except as otherwise specified in an Award Agreement
with respect to a particular Award of Restricted Shares or unless the Trust
shall then have uncertificated Shares, within thirty (30) days of the expiration
or termination of the Restricted Period, a certificate or certificates
representing all Shares relating to such Award which have not been forfeited
shall be delivered to the Participant or to the Participant’s beneficiary or
estate, as the case may be. Except as otherwise specified with respect to a
particular Award of Restricted Share Units or unless the Trust shall then have
uncertificated Shares, within thirty (30) days of the satisfaction of the
vesting criterion applicable to such Award, a certificate or certificates
representing all Shares relating to such Award which have vested shall be issued
or transferred to the Participant.


Section 11TERMS AND CONDITIONS OF UNRESTRICTED SHARE AWARDS
The Committee may, in its sole discretion, grant (or sell at such purchase price
determined by the Committee) an Unrestricted Share Award to any Participant
pursuant to which such Participant may receive Shares free of any restrictions
(“Unrestricted Shares”) under the Plan. Unrestricted Share Awards may be granted
or sold as described in the preceding sentence in respect of past services and
other valid consideration, or in lieu of, or in addition to, any cash
compensation due to such Participant.
Section 12
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

12.1Dividend Equivalent Rights.  A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash distributions that
would have been paid on the Shares specified in the Dividend Equivalent Right
(or other Award to which it relates) if such Shares had been issued to and held
by the recipient. A Dividend Equivalent Right may be granted hereunder to any
Participant, provided that any Award of Dividend Equivalent Rights shall comply
with, or be exempt from, Code Section 409A. Dividend Equivalent Rights may not
be granted hereunder relating to Shares which are subject to Options or Share
Appreciation Rights. The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award. Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional Shares, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date
that the distribution otherwise would have been paid. Dividend Equivalent Rights
may be settled in cash or Shares or a combination thereof, in a single
installment or installments, all determined in the sole discretion of the
Committee. A Dividend Equivalent


9

--------------------------------------------------------------------------------





Right granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other Award, unless such settlement would cause
an Award that is otherwise exempt from Code Section 409A to become subject to
and not in compliance with Code Section 409A (e.g., in the case of a
Non-Qualified Option). Such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award. A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other Award.
12.2Termination of Service.  Except as may otherwise be provided by the
Committee either in the Award Agreement or in a written agreement with the
Participant after the Award Agreement is issued, a Participant’s rights in all
Dividend Equivalent Rights shall automatically terminate upon the Participant’s
termination of Service for any reason.


Section 13TERMS AND CONDITIONS OF PERFORMANCE AWARDS
13.1Performance Conditions.  The right of a Participant to exercise or receive a
grant or settlement of any Performance Award, and the timing thereof, may be
subject to such corporate or individual performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions.
13.2Performance Awards.  If and to the extent that the Committee determines to
grant a Performance Award to a Participant, the grant, exercise and/or
settlement of such Performance Award may be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 13.2.
13.2.1    Performance Goals Generally.  The performance goals for such
Performance Awards may consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 13.2. Such performance
goals may be objective and may require that the level or levels of performance
targeted by the Committee result in the achievement of performance goals that
are “substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
13.2.2    Business Criteria.  One or more of the business criteria for the
Trust, on a consolidated basis, and/or specified Subsidiaries or business units
of the Trust or the Trust (except with respect to the total shareholder return
and earnings per share criteria), may be used by the Committee in establishing
performance goals for such Performance Awards, including without limitation:
(1) total shareholder return (share price appreciation plus dividends), (2) net
income, (3) earnings per share, (4) funds from operations, (5) funds from
operations per share, (6) return on equity, (7) return on assets, (8) return on
invested capital, (9) increase in the market price of Shares or other
securities, (10) revenues, (11) net operating income, (12) comparable center net
operating income, (13) operating margin (operating income divided by revenues),
(14) earnings before interest, taxes, depreciation and amortization (EBITDA) or
adjusted EBITDA, (15) the performance of the Trust in any one or more of the
items mentioned in clauses (1) through (14) in comparison to the average
performance of the companies used in a self-constructed peer group for measuring
performance under an Award, or (16) the performance of the Trust in any one or
more of the items mentioned in clauses (1) through (14) in comparison to a
budget or target for measuring performance under an Award. Business criteria may
be measured on an absolute basis or on a relative basis (i.e., performance
relative to peer companies) and on a GAAP or non-GAAP basis.
13.2.3    Timing For Establishing Performance Goals.  Performance goals shall be
established, in writing, not later than 90 days or such later time after the
beginning of any performance period applicable to such Performance Awards, as
determined by the Committee.
13.2.4    Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in cash, Shares, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Committee shall specify in the Award Agreement the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of Service by the Participant prior to the end of a
performance period or settlement of Performance Awards. Notwithstanding the
foregoing, unless the Committee otherwise provides in an Award Agreement, if a
Participant’s service is terminated (i) for any reason other than death,
Disability, or in connection with a Change of Control (as described in this
paragraph) any unvested and unearned portion of such Award shall be immediately
forfeited; (ii) due to a Participant’s death or Disability, the Award shall be
fully vested and settled at the end of the applicable performance period based
on (and, if required by the Committee in its discretion, following certification
by the Committee regarding) the achievement of the performance goals applicable
to such Award; (iii) due to a Participant’s Retirement, any unvested and
unearned portion of such Award shall be immediately forfeited subject to the
Committee’s discretion to accelerate the vesting of such Award based on the
actual achievement of any applicable performance goals; and (iv) due to a
Participant’s termination by the Trust without Cause or by a Participant for
Good Reason within the one-year period following a Change in Control, the Award
shall be fully vested, being deemed to have vested at its target level.


10

--------------------------------------------------------------------------------





13.3Committee Determinations.  All determinations as to the establishment of
performance goals, the amount of any Performance Award pool or potential
individual Performance Awards and as to the achievement of performance goals
relating to Performance Awards shall be made by the Committee.
13.4Dividends or Dividend Equivalent Rights for Performance Awards.
Notwithstanding anything the foregoing, the right to receive dividends, Dividend
Equivalent Rights or distributions with respect to a Performance Award shall
only be granted to a Participant if and to the extent that the underlying Award
is earned by the Participant.


Section 14PARACHUTE LIMITATIONS
Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Trust, RGI, RGLP, or a Subsidiary or affiliate of any of them, except
an agreement, contract, policy or understanding hereafter entered into that
expressly modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Option, Restricted Shares,
Restricted Share Units or Performance Award held by that Participant and any
right to receive any payment or other benefit under this Plan shall not become
exercisable or vested and shall not be settled (i) to the extent that such right
to exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Participant under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Participant under this Plan to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Trust under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Participant without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Participant under any Other Agreement or any Benefit
Arrangement would cause the Participant to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Participant as described in clause (ii) of the
preceding sentence, those rights, payments, or benefits under this Plan, any
Other Agreements, and any Benefit Arrangements that are to be reduced or
eliminated so as to avoid having the payment or benefit to the Participant under
this Plan be deemed to be a Parachute Payment shall be determined in the
following order and priority: first, there shall be reduced or eliminated any
such right, payment or benefit that is excluded from the coverage of Code
Section 409A, and then there shall be reduced or eliminated any such right,
payment or benefit that is subject to Code Section 409A (with the reduction in
rights, payments or benefits subject to Code Section 409A occurring in the
reverse chronological order in which such rights, payments or benefits would
otherwise be or become vested, exercisable or settled).
Section 15
REQUIREMENTS OF LAW

15.1General.  The Trust shall not be required to sell, deliver or cause to be
issued any Shares under any Award if the sale or issuance of such Shares would
constitute a violation by the Participant, any other individual exercising an
Option or receiving the benefit of an Award, or the Trust, RGI, RGLP of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Trust shall determine, in its discretion, that the listing,
registration or qualification of any Shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no Shares may be issued or sold to the Participant or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Trust, RGI,
and RGLP, and any delay caused thereby shall in no way affect the date of
termination of the Award. Any determination in this connection by the Trust,
RGI, and RGLP shall be final, binding, and conclusive. The Trust may, but shall
in no event be obligated to, cause to be registered any securities covered
hereby pursuant to the Securities Act. The Trust shall not be obligated to take
any affirmative action in order to cause the exercise of an Option or the
issuance of Shares pursuant to the Plan to comply with any law or regulation of
any governmental authority.
15.2Rule 16b-3.  During any time when the Trust has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Trust
that Awards pursuant to the Plan and the exercise of Options granted hereunder
will qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To
the extent that any provision of the Plan or action by the Committee does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative to
the extent permitted by law and deemed advisable by the Committee and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.


Section 16EFFECT OF CHANGES IN CAPITALIZATION
16.1Changes in Shares.  If the number of outstanding Shares is increased or
decreased or the Shares are changed into or exchanged for a different number or
kind of shares or other securities of the Trust on account of any
recapitalization,


11

--------------------------------------------------------------------------------





reclassification, share split, reverse split, combination of shares, exchange of
shares, share dividend or other distribution payable in capital stock, or other
increase or decrease in such Shares effected without receipt of consideration by
the Trust, occurring after the Effective Date, the number and kinds of Shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Trust. In addition, the number
and kind of Shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Participant immediately following such event shall, to the extent practicable,
be the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to Shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per Share; provided, however, that all adjustments shall be made in compliance
with Code Section 409A or Code Section 422, as applicable. The conversion of any
convertible securities of the Trust shall not be treated as an increase in
Shares effected without receipt of consideration. Notwithstanding the foregoing,
in the event of any distribution to the Trust’s shareholders of securities of
any other entity or other assets (including an extraordinary cash dividend but
excluding a non-extraordinary dividend payable in cash or in shares of the
Trust) without receipt of consideration by the Trust, the Trust may, in such
manner as the Trust deems appropriate, adjust (i) the number and kind of Shares
subject to outstanding Awards and/or (ii) the exercise price of outstanding
Options and Share Appreciation Rights to reflect such distribution.
16.2Reorganization. Except to the extent set forth in any applicable Award
Agreement, vesting of any Award shall not occur solely due to the occurrence of
a Change of Control. In the event of a Change in Control or other changes in the
outstanding Shares by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of any Award and not otherwise provided
for by this Section 16, the Committee, acting in its sole discretion without the
consent or approval of any Participant, may effect one or more of the following
alternatives, which may vary among individual Participants and which may vary
among Options, SARs or other Awards held by any individual Participant:
(i) remove any applicable forfeiture restrictions on any Award; (ii) accelerate
the time of exercisability of an Award so that such Award may be exercised in
full or in part for a limited period of time on or before a date specified by
the Committee, after which specified date all unexercised Awards and all rights
of Participants thereunder shall terminate; (iii) provide for a cash payment
with respect to outstanding Awards by requiring the mandatory surrender to the
Trust by selected Participants of some or all of the outstanding Awards held by
such Participants (irrespective of whether such Awards are then vested or
exercisable pursuant to the Plan) as of a date, specified by the Committee, in
which event the Committee shall thereupon cancel such Awards (with respect to
all shares subject to such Awards) and pay to each Participant an amount of cash
(or other consideration including securities or other property) per Award (other
than a Dividend Equivalent Right) equal to the Change in Control price, less the
Exercise Price with respect to an Option and less the SAR Exercise Price with
respect to an SAR, as applicable to such Awards; provided, however, that to the
extent the Exercise Price of an Option or the SAR Exercise Price of an SAR
exceeds the Change in Control price, such Award may be canceled for no
consideration; (iv) cancel Awards that remain subject to a restricted period as
of the date of a Change in Control or other such event without payment of any
consideration to the Participant for such Awards; or (v) make any other
adjustments to Awards then outstanding as the Committee deems appropriate to
reflect such Change in Control or other such event (including, but not limited
to, (x) the substitution, assumption, or continuation of Awards by the successor
company or a parent or subsidiary thereof for new awards, and (y) the adjustment
as to the number and price of Shares or other consideration subject to such
Awards); provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Awards then outstanding.
 
Section 17
CODE SECTION 409A

17.1Generally. This Plan and any Award granted hereunder is intended to comply
with, or be exempt from, the provisions of Code Section 409A, and shall be
interpreted and administered in a manner consistent with that intention.
17.2409A Awards. The provisions of this Section 17 shall apply to any 409A Award
or any portion an Award that is or becomes subject to Code Section 409A,
notwithstanding any provision to the contrary contained in the Plan or the Award
Agreement applicable to such Award. 409A Awards include, without limitation:
17.2.1    Any Non-Qualified Option or SAR that permits the deferral of
compensation other than the deferral of recognition of income until the exercise
of the Award; and
17.2.2    Any other Award that either (i) provides by its terms for settlement
of all or any portion of the Award on one or more dates following the Short-Term
Deferral Period (as defined below), or (ii) permits or requires the Participant
to elect one or more dates on which the Award will be settled.


Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is 2 ½ months from the
end of the Company’s fiscal year in which the applicable portion of the Award is
no longer subject to a “substantial risk of forfeiture”, or (ii) the date that
is 2 ½ months from the end of the Participant’s taxable year in which the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning set forth in any applicable U.S. Treasury Regulations
promulgated pursuant to Code Section 409A or other applicable guidance.


12

--------------------------------------------------------------------------------





17.3Deferral and/or Payment Elections. Except as otherwise permitted or required
by Section 409A or any applicable Treasury Regulations promulgated pursuant to
Code Section 409A or other applicable guidance, the following rules shall apply
to any deferral and/or payment elections (each, an “Election”) that may be
permitted or required by the Committee pursuant to a 409A Award:
17.3.1    All Elections must be in writing and specify the amount of the payment
in settlement of an Award being deferred, as well as the time and form of
payment as permitted by this Plan;
17.3.2    All Elections shall be made by the end of the Participant’s taxable
year prior to the year in which services commence for which an Award may be
granted to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Code Section 409A and is based
on services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period; and
17.3.3    Elections shall continue in effect until a written election to revoke
or change such Election is received by the Company, except that a written
election to revoke or change such Election must be made prior to the last day
for making an Election determined in accordance with Section 17.3.2 above or as
permitted by Section 17.4.
17.4Subsequent Elections. Any 409A Award in respect to which the Committee
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:
17.4.1    No subsequent Election may take effect until at least twelve (12)
months after the date on which the subsequent Election is made;
17.4.2    Each subsequent Election related to a payment in settlement of an
Award not described in Section 17.5.2, 17.5.3 or 17.5.6 must result in a delay
of the payment for a period of not less than five (5) years from the date such
payment would otherwise have been made; and
17.4.3    No subsequent Election related to a payment pursuant to Section 17.5.4
shall be made less than twelve (12) months prior to the date of the first
scheduled installment relating to such payment.
17.5Payments Pursuant to Deferral Elections. No payment in settlement of a 409A
Award may commence earlier than:
17.5.1    Separation from service (as determined pursuant to Treasury
Regulations or other applicable guidance);
17.5.2    The date the Participant becomes Disabled;
17.5.3    Death;
17.5.4    A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Committee upon the grant of an Award and set forth in the Award
Agreement evidencing such Award, or (ii) specified by the Participant in an
Election complying with the requirements of Section 17.3 and/or 17.4, as
applicable;
17.5.5    To the extent provided by Treasury Regulations promulgated pursuant to
Code Section 409A or other applicable guidance, a change in the ownership or
effective control or the Company or in the ownership of a substantial portion of
the assets of the Company; or
17.5.6    The occurrence of an Unforeseeable Emergency.


Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as determined in accordance with the
requirements of Code Section 409A), no payment pursuant to Section 17.5.1 in
settlement of a 409A Award may be made before the date which is six (6) months
after such Participant’s date of Separation from Service, or, if earlier, the
date of the Participant's death.
17.6Unforeseeable Emergency. The Committee shall have the authority to provide
in the Award Agreement evidencing any 409A Award for payment in settlement of
all or a portion of such Award in the event that a Participant establishes, to
the satisfaction of the Committee, the occurrence of an Unforeseeable Emergency
(as defined in Code Section 409A). In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such payment(s), after taking into account
the extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by cancellation of any deferral election
previously made by the Participant or by liquidation of the Participant's assets
(to the extent the liquidation of such assets would not itself cause severe
financial hardship). All payments with respect to an Unforeseeable Emergency
shall be made in a lump sum as soon as practicable following the Committee’s
determination that an Unforeseeable Emergency has occurred. The occurrence of an
Unforeseeable Emergency shall be judged and determined by the Committee. The
Committee’s decision with respect to whether an Unforeseeable Emergency has
occurred and the manner in which, if at all, the payment in settlement of an
Award shall be altered or modified, shall be final, conclusive, and not subject
to approval or appeal.
17.7No Acceleration of Payments. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any payment under this Plan in settlement of a 409A Award, except as permitted
by Code Section 409A and/or Treasury Regulations promulgated pursuant to Code
Section 409A or other applicable guidance.




13

--------------------------------------------------------------------------------





Section 18GENERAL PROVISIONS
18.1Disclaimer of Rights.  No provision in the Plan or in any Award or Award
Agreement shall be construed to confer upon any individual the right to remain
in the employ or service of the Trust, RGI, RGLP, or a Subsidiary or Affiliate
of any of them, or to interfere in any way with any contractual or other right
or authority of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Trust, RGI, RGLP, or a Subsidiary or Affiliate of
any of them. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Participant, so long as such Participant continues to be a Trustee, officer,
consultant or employee of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of
any of them. The obligation of the Trust to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Trust to transfer any amounts
to a third party or otherwise hold any amounts in trust or escrow for payment to
any Participant or beneficiary under the terms of the Plan.
18.2Nonexclusivity of the Plan.  Neither the adoption of the Plan nor the
submission of the Plan to the Trust’s shareholders for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals) as the Board
in its discretion determines desirable, including, without limitation, the
granting of options otherwise than under the Plan.
18.3Withholding Taxes.  The Trust, RGI, RGLP, or a Subsidiary or Affiliate of
any of them, as the case may be, shall have the right to deduct from payments of
any kind otherwise due to a Participant (or to require a Participant to pay) any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to an Award
or upon the issuance of any Shares upon the exercise of an Option or pursuant to
an Award. At the time of such vesting, lapse, or exercise, the Participant shall
pay to the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them, as the
case may be, any amount that the Trust, RGI, RGLP, or a Subsidiary or Affiliate
of any of them may reasonably determine to be necessary to satisfy such
withholding obligation. The Trust may elect to, or may cause RGI, RGLP, or a
Subsidiary or Affiliate of any of them, to withhold Shares otherwise issuable to
the Participant in satisfaction of a Participant’s withholding obligations.
Subject to the prior approval of the Trust, which may be withheld by the Trust
in its sole discretion, the Participant may elect to satisfy such obligations,
in whole or in part, by delivering to the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them Shares already owned by the Participant, which Shares,
if acquired from the Trust, shall have been held for at least six months at the
time of tender. Any Shares so delivered or withheld shall have an aggregate Fair
Market Value equal to such withholding obligations. The Fair Market Value of the
Shares used to satisfy such withholding obligation shall be determined by the
Trust as of the date that the Shares are withheld or delivered in satisfaction
of the withholding tax obligation. A Participant who is permitted to make and
who has made an election pursuant to this Section 18.3 to deliver Shares may
satisfy his/her withholding obligation only with Shares that are not subject to
any repurchase, forfeiture, unfulfilled vesting, or other similar requirements.
18.4Captions.  The use of captions in this Plan or any Award Agreement is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Award Agreement.
18.5Other Provisions.  Each Award granted under the Plan may contain such other
terms and conditions not inconsistent with the Plan as may be determined by the
Committee, in its sole discretion.
18.6Number and Gender.  With respect to words used in this Plan, the singular
form shall include the plural form, the masculine gender shall include the
feminine gender, etc., as the context requires.
18.7Severability.  If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
18.8Governing Law.  The validity and construction of this Plan and the
instruments evidencing the Awards hereunder shall be governed by the laws of the
State of Michigan, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Plan and the
instruments evidencing the Awards granted hereunder to the substantive laws of
any other jurisdiction.
18.9Compensation Recoupment Policy.  Subject to the terms and conditions of the
Plan, the Trust may provide that any Participant and/or any Award, including any
Shares subject to an Award, is subject to any recovery, recoupment, clawback
and/or other forfeiture policy maintained by the Trust from time to time.
18.10Complete Statement of Plan. This document is a complete statement of the
Plan.


* * * * * *


As adopted and approved by the Board as of April 3, 2018.




14